PRECEDENTIAL


        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  _____________

                       No. 11-4257
                      _____________

   JEFFREY A. WIEST; LAURA E. WIEST, HIS WIFE,

                                        Appellants

                             v.

THOMAS J. LYNCH, Chief Executive Officer and Director
  of Tyco Electronics Corporation; TERRENCE CURTIN,
Executive Vice President and Chief Financial Officer of Tyco
   Electronics Corporation; CHARLES POST, ESQUIRE,
     Senior Labor & Employment Counsel; CHARLES
    DOUGHERTY, President, Wireless Systems, A Tyco
 Business Unit; TYCO ELECTRONICS CORPORATION
                       ___________

      On Appeal from the United States District Court
         for the Eastern District of Pennsylvania
              (D.C. Civil No. 2-10-cv-03288)
       District Judge: Honorable Gene E.K. Pratter
                       ___________

                  Argued October 5, 2012
Before:   McKEE, Chief Judge, JORDAN and VANASKIE,
                    Circuit Judges

                 (Filed: March 21, 2013)

Richard C. Angino, Esq. (Argued)
Daryl E. Christopher, Esq.
Angino & Rovner, P.C.
4503 North Front Street
Harrisburg, PA 17110
       Counsel for Appellants

Stephen M. Kohn, Esq. (Argued)
Kohn, Kohn & Colapinto
3233 P. Street, N.W.
Washington, D.C. 20007
      Counsel for Amicus Curiae National Whistleblowers
      Center

Michael A. Finio, Esq. (Argued)
Amy C. Foerster, Esq.
Cory S. Winter, Esq.
Saul Ewing LLP
2 North 2nd Street
7th Floor
Harrisburg, PA 17101
       Counsel for Appellees

Eugene Scalia, Esq.
Gibson, Dunn & Crutcher LLP
1050 Connecticut Avenue, N.W.
Washington, D.C. 20036
      Counsel for Amicus Curiae Chamber of Commerce of
      the United States of America
                        ___________

              ORDER AMENDING OPINION
                    ___________


VANASKIE, Circuit Judge.

      IT IS NOW ORDERED that the above-captioned
opinion be amended as follows:

On page 22 of the Court‟s Opinion, the phrase “„have the
courage to‟” within the quotation of page 1 of the Dissenting
Opinion Typescript shall be deleted and replaced with “. . .”
to denote the omission of that part of the quotation.

This amendment does not change the date of filing (March
19, 2013).




                                  /s/ Thomas I. Vanaskie
                                  Circuit Judge

DATED:       March 21, 2013